Title: To Alexander Hamilton from Benjamin Brookes, 10 July 1799
From: Brookes, Benjamin, Jr.
To: Hamilton, Alexander


          
            Sir
            Upper Marlbro July 10. 1799
          
          Your letter of the 2d Instant to My great Mortification found Me confined to My own house, owing to a Spraind & Verry Sore Ancle. But Trust as My Surgeon Docr. Beanes, informs Me I shall be in a Situation to Join My Core: About the first of August which Nothin shall prevent within the reach of possabillity
          Be Assured I feel the indulgance I wish most Truely to be with My Command—which I Trust Will Certainly be by that Time, having Nothin to detain me one Moment Longer then the Use of Ancle—
          with great respect I am Sir your Ob Servt.
          
            Benjamin Brookes
          
        